Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed by Applicant on 05/16/2022.
Claims 1, 3-8, and 10-18 have been allowed.
Claims 1 and 3 have been amended.
Claims 2 and 9 have been cancelled.
Response to Arguments
Claim Rejection Under 35 U.S.C. §102 and 103:
Applicant’s arguments, see pages 8-9, filed 05/16/2022, with respect to the rejection(s) of claims 1-4, 11, and 12 being rejected under 35 U.S.C. 102 as being anticipated by NPL Kaifi (“Kink Model for SOI MOSFET’); as well as the rejection(s) of claim 10 being rejected under 35 U.S.C. 103 as being unpatentable over NPL Kaifi in view of Xie (CN 107315673); have been fully considered and are persuasive.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…calculating the kink current of the SOI device according to the impact ionization factor, the parasitic transistor effect factor, and the drain saturation current, wherein obtaining the parasitic transistor effect factor of the SOI device specifically includes: obtaining channel length and carrier diffusion length in body region of the SOI device, and calculating the parasitic transistor effect factor of the SOI device according to the channel length and the carrier diffusion length in the body region.”
Claims 3-8, and 10-18 are also allowed as they further limit allowed claim 1.
The closest prior art references that were found based on an updated search.
Adan US 2001/0028089 - A semiconductor device of SOI structure comprises a surface semiconductor layer in a floating state, which is stacked on a buried insulating film so as to construct an SOI substrate, source/drain regions of second conductivity type which are formed in the surface semiconductor layer, a channel region of first conductivity type between the source/drain regions and a gate electrode formed on the channel region through a gate insulating film.
Tarakji US 2017/0040461 - The method involves separately defining peripheral areas for N-plus source and drain regions from a process technology node and design-rules. A doped polysilicon gate or metal-gate is covered with dielectric material.
Tarakji US 2017/0358686 - The circuit has device structures whose leg is provided with silicon-on-insulator metal-oxide-semiconductor (SOI-MOS) structures that incorporate unique wiring of P-Pocket to configuration of body-tied-source (BTS) which increases or maximizes equivalent conductance that impact-ionization current sees between a single-leg device body and BTS.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 1; therefore claims 1, 3-8, and 10-18 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867